                         ;IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                CRIMINAL DIVISION
                                No. 7:19-cr-00018-D-1

UNITED STATES OF AMERICA,                       )
              v.                                )
                                                )
RICARDO ABDEL                                   )
                                                )
~~~~~~~~~~-----'/                               )


                               ORDER ON MOTION TO SEAL

       This cause having come before this Court on Defendant's Motion to Seal Motion for

Continuance of Sentencing, and the Court being otherwise fully advised in the premises, it is;

       ORDERED AND ADJUDGED that the Defendant's Motion is hereby C t2. Pt Nr~.D


      SOORDERED. This 1C:.dayofJune2019.
